Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Citation of Relevant Prior Art 
1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Simka (US 20110155200 A1) describes a device for the production of electricity or a power generator, wherein the device contains as a whole at least one source of thermal energy, and/or at least one thermoelectric element, and/or layer, and/or belt, and/or foil, connecting and interconnecting insulated metal and/or optical cables, and/or control device for changing of polarity, and/or at least one photovoltaic generator, and/or at least one wind power generator, and/or at least one water generator, and/or at least one co-generation electricity generator, and/or at least one generator with fuel cells, and/or at least one hydrogen generator, and/or other environmentally friendly electricity generator, and includes voltage controller, at least one accumulator for storing of produced electricity with protection against deep discharge, can also include monitor of functioning, thermometer with sensors, circuit of lighting or lights, and/or electrical devices on direct current, and/or electrical devices on alternating current, and/or connection to the electricity distribution network, whereas various 

	NEGRE (WO 03081012 A1, 2003-10-02, F 02 G 5/00) describes Congeneration group preferably using a motor-compressor-motor generator set equipped with a thermal heater operating autonomously, taking compressed air supplied by one or more of the compression stages according to the desired working pressures, this compressed air is then reheated in a reheating system (29) where its temperature will increase with the consequence of increasing its volume and / or its pressure, then reinjected into the expansion chambers of the engine cylinders (15, 15A) to allow the operation of the group by relaxing and producing the .
	Allowable Subject Matter
2.	Claims 1-10, 12-17 and 19-20 are allowed.
Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance:
Independent claims 1, 15 and 20 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 
Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a method comprising: detecting that the state of the air-conditioning system in the building has changed comprises detecting that the air-conditioning system has been switched on or switched off, and wherein detecting that the state of the air-conditioning system in the building has changed occurs as part of determining an operating pattern of the air-conditioning system, the operating pattern indicating (i) times associated with the air-conditioning system being on and (ii) times associated with the air-conditioning system being off. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 2-10 and 12-14 are allowed due to their dependency on claim 1.

The primary reason for the allowance of claim 15 is the inclusion of an apparatus   comprising: detecting that the state of the air-conditioning system in the building has changed comprises detecting that the air-conditioning system has been switched on or switched off, and wherein detecting that the state of the air-conditioning system in the building has changed occurs as part of determining an operating pattern of the air-conditioning system, the operating pattern indicating (i) times associated with the air-conditioning system being on and (ii) times associated with the air-conditioning system being off. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 16-17 and 19 are allowed due to their dependency on claim 15.

Regarding claim 20:
The primary reason for the allowance of claim 20 is the inclusion of a non-transitory computer readable medium having stored thereon instructions executable by one or more processors to cause a mobile device or a server device to perform operations comprising: detecting that the state of the air-conditioning system in the building has changed comprises detecting that the air-conditioning system has been switched on or switched off, and wherein detecting that the state of the air-conditioning system in the building has changed occurs as part of determining an operating pattern of the air-conditioning system, the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
January 10, 2022